                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                           CIVIL ACTION NO. 12-12016-RWZ


                               BARRY K. WINTERS, et al.

                                            v.

                         OCEAN SPRAY CRANBERRIES, INC.


                                         ORDER


                                    October 22, 2019



ZOBEL, S. D.J.

       Since its beginning, this case has been mired in motion practice, four dispositive

motions by defendant and three by several groups of plaintiffs, and now that a trial date

has been set, a plethora of discovery disputes submitted in the form of counsels’ letters

and by motions. The court anticipates that the parties will hereafter cooperate in all

aspects of discovery, that motions pertaining thereto be a last resort, and that

correspondence to the court cease.

I.     Discovery Issues

       The parties’ latest correspondence and discovery motions are contained in

Docket ## 345, 346, 347, 348, 349, 350. As a general matter, each party is limited to

12 depositions during this pre-trial fact discovery phase. See Local Rule 26.1(c); Ayala-

Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 91 (1st Cir. 1996) (trial court has broad

discretion in managing conduct of discovery). If counsel restrain themselves to simple,
direct questions and refrain from unnecessary objections, no deposition should last

more than a half day.

        A.      Plaintiffs’ Motion for Discovery (Docket # 347)

        First, plaintiffs ask the court to grant leave to re-depose Michael Stamatakos or

order Ocean Spray to make him available for trial. 1 See Fed. R. Civ. P. 30(a)(2)(A)(ii).

Because Ocean Spray’s numerous and unnecessary objections muddled the first

deposition transcript and rendered it virtually unusable at trial, plaintiffs’ request is

allowed. See Exhibit N to Docket # 347-2.

        Second, plaintiffs seek to depose Bobby Chacko, CEO of Ocean Spray,

regarding the discontinuation of Ocean Spray’s B Pool and online concentrate auction.

Although Ocean Spray has identified an alternative witness to testify on this topic, I am

not persuaded by Ocean Spray’s invocation of the “apex doctrine” and, therefore,

decline to issue the requested protective order.

        Third, plaintiffs move to compel the deposition of Dr. Bradley Miller as a fact

witness. Although Dr. Miller is Ocean Spray’s designated expert, he is the so-called

“architect” of the challenged auction and thus may possess relevant information

concerning those facts. Docket # 349 at 11. Accordingly, plaintiffs may depose him as

a fact witness.

        B.      Ocean Spray’s Motion for a Protective Order and to Quash
                Subpoenas (Docket # 348)


        Ocean Spray seeks a protective order under Fed. R. Civ. P. 26(c) to prevent the


1       The parties refer to second depositions of Randy Papadellis and Francis Podvin in their letters
and motions. But plaintiffs have not noticed those depositions or subpoenaed those witnesses; Ocean
Spray has not sought a protective order, and the issue is therefore not before this court. Docket # 349 at
2, f.1.

                                                    2
depositions of Paul Stajduhar, Richard Poznysz, William Frantz, Dr. Richard Sexton,

Kelly Rudd, Andrea Weiland, John Decas, and John Pierson, in addition to those of

Bobby Chacko and Dr. Miller discussed above. 2

        Ocean Spray argues that plaintiffs should have deposed these witnesses earlier

in the case. But any delay resulted, at least in part, from the class certification briefing,

the several rounds of summary judgment motions, and the stay of discovery during

Ocean Spray’s interlocutory appeal. The parties anticipated additional discovery prior to

the May 2020 trial, see Proposed Pre-Trial Schedule at Docket # 332-1, and given the

deposition limits now imposed, the court expects that such discovery will remain

reasonable in scope and execution.

        C.      Plaintiffs’ Motion to Compel Compliance with the Protective Order
                (Docket # 347)

        Finally, plaintiffs assert that Ocean Spray has frustrated their ability to litigate by

labeling over 99% of its discovery “highly confidential.” Material marked as such cannot

be shared or used in depositions of third parties without the producing party’s

permission. See Stipulated Protective Order, Docket # 166.

        While cognizant of the reason for initially applying confidentiality designations on

a “family-by-family” basis, Ocean Spray’s serious over-designation of documents as

“highly confidential” is troubling. See Exhibits A-I to Docket # 347-1, 347-2. However,

Ocean Spray’s recent acknowledgment of the issue and willingness to re-designate




2        Ocean Spray additionally argues on behalf of Paul Stajduhar, Richard Poznysz, William Frantz,
Kelly Rudd, Dr. Bradley Miller, and Dr. Richard Sexton that, pursuant Fed. R. Civ. P. 45(d), this court
should quash the subpoenas as unduly burdensome. Even assuming the motion is properly before this
court, see Fed. R. Civ. P. 45(d)(3)(A), I am not persuaded that the deponents face an “undue burden.”

                                                    3
certain categories of documents, see Exhibit M to Docket # 347-2, should resolve this

issue absent court intervention and further suggestions of professional courtesy.

II.   Conclusion

      Plaintiffs’ Motion for Discovery and to Compel Compliance with the Protective

Order (Docket # 347) is ALLOWED in part and DENIED in part. Ocean Spray’s Motion

for a Protective Order and to Quash Subpoenas (Docket # 348) is DENIED.




      10/22/2019                                   /s/ Rya W. Zobel
          DATE                                     RYA W. ZOBEL
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                           4
